 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES C. MCCURDY,                                 No. 2:17-cv-1736 TLN CKD P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECITONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

19   rights under 42 U.S.C. § 1983. The remaining defendant, Randy Thomas, is a Correctional

20   Officer at the California Medical Facility. Plaintiff’s remaining claims arise under the Eighth

21   Amendment and are for denial of medical care and excessive force. The events which form the

22   basis of plaintiff’s claims occurred August 18, 2015.

23          Defendant has filed a motion asking that this action by stayed. He asserts plaintiff has

24   been charged criminally with assault for actions he took during the August 18, 2015 incidents

25   with defendant. Defendant claims that if plaintiff is convicted on that charge, the claims in this

26   case will be barred by Heck v. Humphrey, 512 U.S. 477 (1994), in which the Supreme Court

27   found that a prisoner cannot proceed on a claim for damages if a favorable outcome on that claim

28   would imply the invalidity of his conviction. Id. at 487. Plaintiff opposes the motion.
                                                        1
 1          A conviction for assault does not necessarily preclude a finding that, during the same

 2   series of events, the criminal defendant was also subjected to excessive force or denial of medical

 3   care in violation of the Eighth Amendment. Furthermore, defendant fails to point to specific facts

 4   suggesting that if plaintiff were convicted of the pending assault charge, plaintiff’s success on

 5   either remaining Eighth Amendment claim would imply the invalidity of his conviction. For

 6   these reasons, and because plaintiff prefers to proceed with this action, the court will recommend

 7   that defendant’s motion for a stay be denied.

 8          Accordingly, IT IS HEREBY RECOMMENDED that defendant’s motion for a stay (ECF

 9   No. 26) be denied.

10          These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be served and filed within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: November 8, 2018
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     mccu1736.mfs
24

25

26
27

28
                                                        2
